DETAILED ACTION

Status of Claims
Amendment filed July 26, 2022 is acknowledged.   
Claims 1-23 are pending. 
Claims 1, 3-7, 10, 12, 13, 17, 18, 20, 21 have been amended.    
Claims 1-23 are examined below.
Claims 1-23 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive. 
Regarding the rejection of claim 1 under § 35 U.S.C. 102(a)(1) in view of Chen et al., Applicant argues:
Applicant respectfully submits that Chen fails to teach each and every feature of claim 1, as amended. For example, Chen does not disclose, among other features, that "the first row of non-solder mask defined openings corresponds to a first outside edge of the array of die pads," as recited in amended claim 1.
In rejecting claim 1, the Office Action maps the claimed "row of non-solder mask defined openings" to Chen's NSMDpads [sic] 102-1 of FIG. 4B as shown below. See Office Action, p. 8.
But even assuming for the sake of argument that the couple of NSMDpads [sic] 102-1 arranged next to each other as shown in FIG. 4B might be construed to be a row of non-solder mask defined openings (which Applicant does not concede), wherein does Chen describe the NSMDpads [sic] 102-1 that are arranged to correspond to an outside edge of the array of pads 102.  Therefore, Chen does not teach or suggest the above-identified feature of amended claim 1.
Accordingly, independent claim 1 is allowable over Chen for at least the reasons that the reference fails to teach each and every feature of claim 1. Therefore, the Section 102 rejection of claim 1 should be withdrawn.

However, Chen clearly shows in Figure 4B the appropriate pads at an outside edge, and explicitly states the limitation in claim 1.  Thus, applicant’s argument is not persuasive.

Regarding the rejection of claim 10 under § 35 U.S.C. 102(a)(1) in view of Chen et al., Applicant argues:
Independent claim 10 has been amended to include the feature discussed above with reference to independent claim 1. Accordingly, independent claim 10 is allowable over Chen for at least the reasons that the reference fails to teach each and every features [sic] of claim 10. Therefore, the Section 102 rejection of claim 10 should be withdrawn.

However, the applicant’s argument regarding claim 1 is not persuasive, as shown above.  Thus, applicant’s argument regarding claim 10 is also not persuasive.

Regarding the rejection of claims 3-5, 8, and 12-15 under § 35 U.S.C. 102(a)(1) in view of Chen et al., Applicant argues:
Each one of dependent claims 3-5, 8, and 12-15 depends from base claims 1 or 10. Accordingly, the Section 102 rejection of claims 3-5, 8, and 12-15 should be withdrawn for at least the reasons discussed above with respect to independent claims 1 or 10, and for the additional features of these dependent claims.

However, the applicant’s argument regarding claims 1 and 10 are not persuasive, as shown above.  Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Thus, applicant’s argument regarding claims 3-5, 8, 12-15 is also not persuasive.

Regarding the rejection of claim 1 under § 35 U.S.C. 102(a)(1) in view of Kawamura et al., Applicant argues:
Applicant respectfully submits that Kawamura fails to teach each and every feature of claim 1, as amended. For example, Kawamura does not disclose, among other features, that "the first row of non-solder mask defined openings corresponds to a first outside edge of the array of die pads," as recited in amended claim 1.
In rejecting claim 1, the Office Action maps the claimed "row of non-solder mask defined openings" to Kawamura's NSMDs 4a and 4b of FIG. 5 as shown below. See Office Action, p. 13.
But even assuming for the sake of argument that the couple of NSMDs 4a and 4b arranged next to each other as shown in FIG. 5 might be construed to be  a row of non-solder mask defined openings (which Applicant does not concede), nowhere does Kawamura describe the NSMDs that are arranged to correspond to an outside edge of the array of lands 5 (cross-hatched circular features of FIG. 5).  Therefore, Kawamura does not teach or suggest the above-identified feature of amended claim 1.
Accordingly, independent claim 1 is allowable over Kawamura for at least the reasons that the reference fails to teach each and every feature of claim 1. Therefore, the Section 102 rejection of claim 1 should be withdrawn.

However, Kawamura clearly teaches in Figure 5 the appropriate pads at an outside edge, and explicitly states the pads are at an outside edge (paragraph 44).  Thus, applicant’s argument is not persuasive.

Regarding the rejection of claim 10 under § 35 U.S.C. 102(a)(1) in view of Kawamura et al., Applicant argues:
Independent claim 10 has been amended to include the feature discussed above with reference to independent claim 1. Accordingly, independent claim 10 is allowable over Kawamura for at least the reasons that the reference fails to teach each and every features [sic] of claim 10. Therefore, the Section 102 rejection of claim 10 should be withdrawn.

However, the applicant’s argument regarding claim 1 is not persuasive, as shown above.  Thus, applicant’s argument regarding claim 10 is also not persuasive.

Regarding the rejection of claims 6, 7, and 16 under § 35 U.S.C. 102(a)(1) in view of Kawamura et al., Applicant argues:
Each one of dependent claims 6, 7, and 16 depends from base claims 1 or 10. Accordingly, the Section 102 rejection of claims 6, 7, and 16 should be withdrawn for at least the reasons discussed above with respect to independent claims 1 or 10, and for the additional features of these dependent claims.

However, the applicant’s argument regarding claims 1 and 10 are not persuasive, as shown above.  Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Thus, applicant’s argument regarding claims 6, 7, and 16 is also not persuasive.

Regarding the rejection of claim 8 under § 35 U.S.C. 103 in view of Chen et al., Applicant argues:
Claim 8 was rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Chen. See Office Action, p. 16.
Claim 8 depends from claim 1. Chen cannot support a prima facie Section 103 rejection of independent claim 1 for at least the reasons discussed above. Accordingly, dependent claim 8 is allowable over Chen for at least the reason that this reference fails to disclose or suggest all the features of amended base claim 1, and for the additional features of this dependent claim. Therefore, the Section 103 rejection of claim 8 should be withdrawn.

However, the applicant’s argument regarding claim 1 is not persuasive, as shown above.  Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Thus, applicant’s argument regarding claims 8 is also not persuasive.

Regarding the rejection of claim 2 under § 35 U.S.C. 103 in view of Chen et al. in view of Pendse et al., Applicant argues:
Claim 2 depends from claim 1. Chen cannot support a prima facie Section 103 rejection of independent claim 1 for at least the reasons discussed above. The Office Action acknowledges that Chen fails to teach or suggest all the features recited in claim 2 and relies on Pendse to support the conclusion that it would have been obvious to a person skilled in the art at the time of invention to include the features recited in this dependent claim.
Without conceding that Pendse provides the teaching for which it was cited, Pendse nevertheless fails to cure the above-identified deficiencies of Chen to support a Section 103 rejection of independent claim 1. Nor does the Office Action relies on Pendse as such.
Accordingly, dependent claim 2 is allowable over the combination of Chen and Pendse for at least the reason that these references fail to disclose or suggest all the features of base claim 1, and for the additional features of this dependent claim. Therefore, the Section 103 rejection of claim 2 should be withdrawn.

However, the applicant’s argument regarding claim 1 is not persuasive, as shown above.  Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Thus, applicant’s argument regarding claims 2 is also not persuasive.

Regarding the rejection of claim 9 under § 35 U.S.C. 103 in view of Chen et al. in view of Pendse et al. and Tang et al., Applicant argues:
Claim 9 was rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Chen and Pendse, and further in view of Tang. See Office Action, p. 18. 
Claim 9 depends ultimately from claim 1. Chen cannot support a prima facie Section 103 rejection of independent claim 1 for at least the reasons discussed above. The Office Action acknowledges that Chen fails to teach or suggest all the features recited in claim 9 and relies on Pendse and Tang to support the conclusion that it would have been obvious to a person skilled in the art at the time of invention to include the features recited in this dependent claim.
Without conceding that Pendse provides the teaching for which it was cited, Pendse nevertheless fails to cure the above-identified deficiencies of Chen to support a Section 103 rejection of independent claim 1. Nor does the Office Action relies on Pendse as such. Moreover, without conceding that Tang provides the teaching for which it was cited, Tang nevertheless fails to cure the above-identified deficiencies of Chen to support a Section 103 rejection of independent claim 1 . Nor does the Office Action relies on Tang as such.
Accordingly, dependent claim 9 is allowable over the combination of Chen, Pendse, and Tang for at least the reason that these references fail to disclose or suggest all the features of base claim 1, and for the additional features of this dependent claim. Therefore, the Section 103 rejection of claim 9 should be withdrawn.

However, the applicant’s argument regarding claim 1 is not persuasive, as shown above.  Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Thus, applicant’s argument regarding claims 2 is also not persuasive.

Regarding the rejection of claim 11 under § 35 U.S.C. 103 in view of Chen et al. in view of Pendse et al., Applicant argues:
Claim 11 was rejected under 35 U.S.C. § 103 as allegedly being unpatentable over Chen, and further in view of Pendse. See Office Action, p. 19. 
Claim 11 depends from claim 10. Chen cannot support a prima facie Section 103 rejection of independent claim 10 for at least the reasons discussed above. The Office Action acknowledges that Chen fails to teach or suggest all the features recited in claim 11 and relies on Pendse to support the conclusion that it would have been obvious to a person skilled in the art at the time of invention to include the features recited in this dependent claim.
Without conceding that Pendse provides the teaching for which it was cited, Pendse nevertheless fails to cure the above-identified deficiencies of Chen to support a Section 103 rejection of independent claim 10. Nor does the Office Action relies on Pendse as such.
Accordingly, dependent claim 11 is allowable over the combination of Chen and Pendse for at least the reason that these references fail to disclose or suggest all the features of base claim 10, and for the additional features of this dependent claim. Therefore, the Section 103 rejection of claim 11 should be withdrawn.

However, the applicant’s argument regarding claim 10 is not persuasive, as shown above.  Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Thus, applicant’s argument regarding claim 11 is also not persuasive.

Regarding the rejection of claims 17 under § 35 U.S.C. 103 in view of Chen et al. in view of Pendse et al., Applicant argues:
Applicant respectfully submits that Chen fails to teach or suggest each and every feature of claim 17, as amended. For example, Chen does not disclose, among other features, that "the first row of non-solder mask defined openings corresponds to a first outside edge of the array of die pads," as recited in amended claim 1.
In rejecting claim 17, the Office Action maps the claimed "row of non-solder mask defined openings" to Chen's NSMDpads [sic] 102-1 of FIG. 4B as discussed above. See Office Action, p. 21. But even assuming for the sake of argument that the couple of NSMDpads [sic] 102-1 arranged next to each other as shown in FIG. 4B might be construed to be a row of non-solder mask defined openings (which Applicant expressly does not concede), nowhere does Chen describe that the NSMDpads [sic] 102-1 that are arranged to correspond to an outside edge of the array of pads 102. Therefore, Chen does not teach or suggest the above-identified feature of amended claim 17. 
Pendse does not cure the above-identified deficiency of Chen to support a Section 103 rejection of independent claim 17. Nor does the Office Action relies on Pendse as such.
Accordingly, independent claim 17 is allowable over the combination of Chen and Pendse for at least the reason that these references fail to disclose or suggest all the features of claim 17. Therefore, the Section 103 rejection of claim 17 should be withdrawn.

However, Chen clearly shows in Figure 4B the appropriate pads at an outside edge, and explicitly states the limitation in claim 1.  Thus, applicant’s argument is not persuasive.

Regarding the rejection of claims 18-20 under § 35 U.S.C. 103 in view of Chen et al. in view of Pendse et al., Applicant argues:
Dependent claims 18-20 depend from base claim 17. Accordingly, the Section 103 rejection of claims 18-20 should be withdrawn for at least the reasons discussed above with respect to independent claims 17, and for the additional features of these dependent claims.

However, the applicant’s argument regarding claim 17 is not persuasive, as shown above.  Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Thus, applicant’s argument regarding claims 18-20 is also not persuasive.

Regarding the rejection of claim 17 under § 35 U.S.C. 103 in view of Kawamura et al. in view of Pendse et al., Applicant argues:
Applicant respectfully submits that Kawamura fails to teach or suggest each and every feature of claim 17, as amended. For example, Kawamura does not disclose, among other features, that "the first row of non-solder mask defined openings corresponds to a first outside edge of the array of die pads," as recited in amended claim 17.
In rejecting claim 17, the Office Action maps the claimed "row of non-solder mask defined openings" to Kawamura's NSMDs 4a and 4b of FIG. 5 as discussed above. See Office Action, p. 24. But even assuming for the sake of argument that the couple of NSMDs 4a and 4b arranged next to each other as shown in FIG. 5 might be construed to be a row of non-solder mask defined openings (which Applicant expressly does not concede), nowhere does Kawamura describe the NSMDs that are arranged to correspond to an outside edge of the array of lands. Therefore, Kawamura does not teach or suggest the above-identified feature of amended claim 17.
Pendse does not cure the above-identified deficiency of Kawamura to support a Section 103 rejection of independent claim 17. Nor does the Office Action relies on Pendse as such.
Accordingly, independent claim 17 is allowable over the combination of Kawamura and Pendse for at least the reason that these references fail to disclose or suggest all the features of claim 17. Therefore, the Section 103 rejection of claim 17 should be withdrawn.

However, Kawamura clearly teaches in Figure 5 the appropriate pads at an outside edge, and explicitly states the pads are at an outside edge (paragraph 44).  Thus, applicant’s arguments are not persuasive.

Regarding the rejection of claim 21-23 under § 35 U.S.C. 103 in view of Kawamura et al. in view of Pendse et al., Applicant argues:
Dependent claims 21-23 depend from base claim 17. Accordingly, the Section 103 rejection of claims 21-23 should be withdrawn for at least the reasons discussed above with respect to independent claims 17, and for the additional features of these dependent claims.

However, the applicant’s argument regarding claim 17 is not persuasive, as shown above.  Further, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Thus, applicant’s argument regarding claims 21-23 is also not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. of record (US 9,831,205; hereinafter “Chen”).

Regarding claim 1, Chen (Figures 3A-3B) teaches an apparatus, comprising:
a package substrate (101) having an array of die pads (Figure 3A: 102-1 and 102-2) arranged in rows and columns (Figure 4B) on a die mount surface (top surface of 101), and having an opposing board side surface (bottom surface of 101);
a solder mask layer (103) overlying the die mount surface;
a first plurality of solder mask defined openings in the solder mask layer (103c) at die pad locations (102-2), the solder mask defined openings exposing portions of a surface of corresponding die pads (column 5, lines 44-57), the surface facing away from the package substrate (Figure 3A); and
a first row of non-solder mask defined openings (103b; Figure 4B; as shown below) in the solder mask layer at die pad locations (102-1), wherein each of the first row of non-solder mask defined openings expose the entire surface of the corresponding die pad and sidewalls of the die pad at the non-solder mask defined opening (column 4, lines 33-44), and wherein the first row of non-solder mask defined openings corresponds to a first outside edge of the array of die pads (Figure 4B below).


    PNG
    media_image1.png
    553
    705
    media_image1.png
    Greyscale


Regarding claim 3, Chen teaches a plurality of non-solder mask defined openings at die pads in one or more exterior corner locations of the array of die pads (Figure 4B).

Regarding claim 4, Chen teaches a second row of non-solder mask defined openings corresponding to a second outside edge of the array of die pads, the first and second outside edges are opposite to each other (Figure 4B).

    PNG
    media_image2.png
    553
    705
    media_image2.png
    Greyscale


Regarding claim 5, Chen teaches at least one of the first row of non-solder mask defined openings (103b) comprises sidewalls in the solder mask layer, the sidewalls intersecting the die mount surface of the package substrate at a right angle (Figure 3A).

Regarding claim 10, Chen teaches a method for manufacturing a packaged semiconductor device, comprising:
forming an array of die pads in rows and columns (Figure 3A: 102-1 and 102-2) on a die mount surface (top surface of 101) of a package substrate (101) arranged to receive a flip chip mounted semiconductor device die (401);
forming a layer of solder mask material (103) over the array of die pads;
forming a plurality of solder mask defined openings (103c) over the array of die pads (102-2), the solder mask defined openings having a first diameter that is less than a second diameter of the die pads (column 5, lines 44-57); and
forming a first row of non-solder mask defined openings (103b; as shown below) corresponding to locations of at least one of the die pads (102-1), wherein each of the first row of non-solder mask defined openings has a third diameter that is greater than the second diameter of the die pads (column 4, lines 33-44), and wherein the first row of non-solder mask defined openings corresponds to a first outside edge of the array of die pads (Figure 4B below).



    PNG
    media_image1.png
    553
    705
    media_image1.png
    Greyscale


Regarding claim 12, Chen teaches forming the first row of non-solder mask defined openings (103b) in the solder mask layer further comprises forming non-solder mask defined openings at locations corresponding to one or more exterior corner locations in the array of die pads (Figure 4B).

Regarding claim 13, Chen teaches forming the first row of non-solder mask defined openings (103b) in the solder mask layer further comprises forming a second row of non-solder mask defined openings corresponding to a second outside edge of the array of die pads, the first and second outside edges are opposite to each other (Figure 4B).

    PNG
    media_image2.png
    553
    705
    media_image2.png
    Greyscale


Regarding claim 14, Chen teaches forming the first row of non-solder mask defined openings (103b) in the solder mask layer further comprises forming non-solder mask defined openings at locations in the array of die pads that are selected using a distance to a neutral point (DNP) on the package substrate (Figure 5D: column 8 line 61 -  column 9, line 14).

Regarding claim 15, Chen teaches forming the first row of non-solder mask defined openings (103b) further comprises forming an opening in the solder mask layer with sidewalls that are spaced from sidewalls of a corresponding die pad, the solder mask layer having sidewalls that intersect with the die mount surface of the package substrate at a right angle (Figure 3A).

Claims 1, 6, 7, 10, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamura et al. of record (US Pub. No. 2017/0278819; hereinafter “Kawamura”).

Regarding claim 1, Kawamura teaches an apparatus, comprising:
a package substrate (91) having an array of die pads (5) arranged in rows and columns (Figure 5) on a die mount surface (top surface of 91), and having an opposing board side surface (bottom surface of 91);
a solder mask layer (6) overlying the die mount surface;
a first plurality of solder mask defined openings in the solder mask layer (Figure 6A) at die pad locations (Paragraph 50), the solder mask defined openings exposing portions of a surface of corresponding die pads (paragraph 44), the surface facing away from the package substrate (Figure 5); and
at least one non-solder mask defined opening (Figure 6B or Figure 9: paragraph 61) in the solder mask layer at a die pad location (paragraph 45), exposing the entire surface of the die pad and sidewalls of the die pad at the non-solder mask defined opening (Figure 6B or Figure 9), and wherein the first row of non-solder mask defined openings corresponds to a first outside edge of the array of die pads (Figure 5 below).

    PNG
    media_image3.png
    535
    601
    media_image3.png
    Greyscale


Regarding claim 6, Kawamura teaches at least one of the first row of non-solder mask defined openings (Figure 6B for which the NSMD of Figure 9 may be substituted: paragraph 61) comprises sidewalls in the solder mask layer, the sidewalls intersecting the die mount surface of the package substrate at an acute angle (Figure 9; paragraph 62).

Regarding claim 7, Kawamura teaches at least one of the first row of non-solder mask defined openings comprises sidewalls in the solder mask layer (Figure 6B for which the NSMD of Figure 9 may be substituted: paragraph 61), the sidewalls intersecting the die mount surface of the package substrate at an angle between 60 and 80 degrees (paragraph 62).

Regarding claim 10, Kawamura teaches a method for manufacturing a packaged semiconductor device, comprising:
forming an array of die pads in rows and columns (Figure 5: 5) on a die mount surface (top surface of 91) of a package substrate (91) arranged to receive a flip chip mounted semiconductor device die (10);
forming a layer of solder mask material (6) over the array of die pads;
forming a plurality of solder mask defined openings (Figure 6A) over the array of die pads (paragraph 50), the solder mask defined openings having a first diameter that is less than a second diameter of the die pads (paragraph 44; Figure 6A); and
forming a first row of non-solder mask defined openings (Figures 3 and 5, and Figure 6B or Figure 9 – paragraph 61; as shown below, the first row includes non-solder mask defined openings) corresponding to locations of at least one of the die pads (paragraph 45), wherein each of the first row of non-solder mask defined opening has a third diameter that is greater than the second diameter of the die pads (paragraph 45 and Figures 3 and 5, and Figure 6B or Figure 9), and wherein the first row of non-solder mask defined openings corresponds to a first outside edge of the array of die pads (Figure 5 below).

    PNG
    media_image3.png
    535
    601
    media_image3.png
    Greyscale


Regarding claim 16, Kawamura teaches forming the first row of non-solder mask defined openings (Figures 5 and 9) further comprises forming an opening in the solder mask layer with sidewalls that are spaced from sidewalls of a corresponding die pad, the solder mask layer having sidewalls that intersect with the die mount surface of the package substrate at an acute angle (Figure 9; paragraph 62).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen.

Regarding claim 8, Chen teaches the solder mask defined openings have a second diameter less than the first diameter, and the non-solder mask defined openings have a third diameter greater than the first diameter (Figure 3A).
Regarding “the die pads have a first diameter greater than 70 microns and less than 110 microns,” since the applicant has not established the criticality of diameter stated and since these diameters are in common use in similar devices in the art, it would have been obvious to one of ordinary skill in the art to use these values in the device.  Where patentability is based upon a particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 1, and further in view of Pendse et al. of record (US 8,350,384; hereinafter “Pendse”).

Regarding claim 2, Chen teaches the apparatus of claim 1, and further comprising a semiconductor device die (401: column 10, lines 57-62) with an active surface and having [a solder connection] (403) extending from bond pads (402) on the active surface;
wherein the semiconductor device die (401) is mounted to the die mount surface of the package substrate (Figure 5K) by solder joints formed between the die pads (102-1 and 102-2) and the [solder connections], the solder joints extending through the openings in the solder mask layer (Figure 5K).

Thus, Chen is shown to teach all the limitations of claim 2 with the exception of conductive post connects in addition to the solder connection, the conductive post connects having solder at ends of the conductive post connects, and the solder joints formed between the die pads and the conductive post connects.  

Pendse shows that a conductive post with a solder ball at the end is an equivalent structure known in the art (the embodiments of Figures 7c and 7d being interchangeable with the embodiment of Figure 7f; column 12, lines 31-53 and column 13, lines 1-15).  Therefore, because these two interconnections were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a solder connection for a conductive post/pillar with a solder ball on the end thereof.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Pendse as applied to claim 2, and further in view of Tang et al. of record (US 8,164,003; hereinafter “Tang”).

Regarding claim 9, Chen in view of Pendse teaches the non-solder mask defined openings (103b) have sidewalls spaced from sidewalls of the die pads.
Thus, Chen in view of Pendse teaches all the limitations of claim 9 with the exception of the non-solder mask defined openings having a first diameter at a surface of the solder mask layer that faces the semiconductor device die that is smaller than a second diameter where the opening in the solder mask layer meets the die mount surface of the package substrate.
However, Tang teaches an analogous device in which openings in a protective layer (Figure 3G) are explicitly wider at the bottom than at the top in order to strengthen the bonding between the conductive elements and the corresponding electrically connecting pads (Abstract) as an alternative to a solder mask opening in which the top is wider than the bottom (21: column 1, line 35 – column 2, line 31).  Thus, it would have been obvious to one of ordinary skill in the art to substitute a typical solder mask with a protective film with the disclosed opening shape in order to ensure strength of connection to the underlying bond pads.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 10, and further in view of Pendse.

Regarding claim 11, Chen teaches the method of claim 10, and further comprising:
flip chip mounting a semiconductor device die (401: column 10, lines 57-62) to the die mount surface of the package substrate (Figure 5K), the semiconductor device die having a plurality of [solder connections] (403) extending from bond pads (402) on an active surface of the semiconductor device die;
forming solder joints between the [solder connections] (403) of the semiconductor device die and the die pads (102-1 and 102-2) of the package substrate using a thermal reflow process (column 4, lines 7-13);
wherein the solder joints extend through the openings in the solder mask layer (Figure 5K).

Thus, Chen is shown to teach all the limitations of claim 2 with the exception of conductive post connects in addition to the solder connections, the conductive post connects having solder at the ends of the conductive post connects, 
forming solder joints between the conductive post connects of the semiconductor device die and the die pads of the package substrate using a thermal reflow process and the solder joints formed between the die pads and the conductive post connects.  

Pendse shows that a conductive post with a solder ball at the end is an equivalent structure known in the art (the embodiments of Figures 7c and 7d being interchangeable with the embodiment of Figure 7f; column 12, lines 31-53 and column 13, lines 1-15).  Therefore, because these two interconnections were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a solder connection for a conductive post/pillar with a solder ball on the end thereof.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Pendse.

Regarding claim 17, Chen teaches a packaged semiconductor device, comprising:
a package substrate (101) having an array of die pads (Figure 3A: 102-1 and 102-2) on a die mount surface (top surface of 101), and having an opposing board side surface (bottom surface of 101);
a solder mask layer (103) overlying the die mount surface;
a first plurality of solder mask defined openings in the solder mask layer (103c) at die pad locations (102-2), the solder mask defined openings exposing portions of corresponding die pads (column 5, lines 44-57);
a first row of non-solder mask defined openings (103b) in the solder mask layer at die pad locations (102-1), each exposing the entire die pad at the non-solder mask defined opening (column 4, lines 33-44), wherein the first row of non-solder mask defined openings corresponds to a first outside edge of the array of die pads; 



    PNG
    media_image1.png
    553
    705
    media_image1.png
    Greyscale

and
a semiconductor device die with an active surface and having [solder connections] (403) extending from bond pads (402) on the active surface, the [solder connections] coupled to the die pads of the package substrate by solder joints extending through the solder mask defined openings and the at least one non-solder mask defined opening in the solder mask layer (Figure 5K).

Thus, Chen is shown to teach all the limitations of claim 17 with the exception of conductive post connects extending from bond pads, the conductive post connects having solder at ends of the conductive post connects, the conductive post connects coupled to the die pads of the package substrate by solder joints extending through the solder mask defined openings and the first row of non-solder mask defined openings in the solder mask layer.

Pendse shows that a conductive post with a solder ball at the end is an equivalent structure known in the art (the embodiments of Figures 7c and 7d being interchangeable with the embodiment of Figure 7f; column 12, lines 31-53 and column 13, lines 1-15).  Therefore, because these two interconnections were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a solder connection for a conductive post/pillar with a solder ball on the end thereof.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 18, Chen in view of Pendse teaches a plurality of non-solder mask defined openings located at die pad locations corresponding to one or more exterior corner locations of the array of die pads (Chen: Figure 3B).

Regarding claim 19, Chen in view of Pendse teaches a plurality of non-solder mask defined openings located at die pad locations determined using distance to neutral point (DNP) information (Figure 5D: column 8 line 61 -  column 9, line 14).

Regarding claim 20, Chen in view of Pendse teaches the first row of non-solder mask defined openings (103b) further comprises an opening in the solder mask layer with sidewalls that are spaced from sidewalls of a corresponding die pad, the solder mask layer having sidewalls that intersect with the die mount surface of the package substrate at a right angle (Figure 3A).

Claims 17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura in view of Pendse.

Regarding claim 17, Kawamura teaches a packaged semiconductor device, comprising:
a package substrate (91) having an array of die pads (5) on a die mount surface (top surface of 91), and having an opposing board side surface (bottom surface of 91);
a solder mask layer (6) overlying the die mount surface;
a first plurality of solder mask defined openings in the solder mask layer (Figure 6A) at die pad locations (paragraph 50), the solder mask defined openings exposing portions of corresponding die pads (paragraph 44);
a first row of non-solder mask defined openings (Figure 6B or Figure 9: paragraph 61) in the solder mask layer at die pad locations (paragraph 45), each exposing the entire die pad at the non-solder mask defined opening (Figure 6B or Figure 9), wherein the first row of non-solder mask defined openings corresponds to a first outside edge of the array of die pads; 


    PNG
    media_image4.png
    535
    601
    media_image4.png
    Greyscale


and
a semiconductor device die (Figures 3 and 4: 10(97)) with an active surface and having [solder connections] (4) extending from bond pads (7) on the active surface, the [solder connections] coupled (Figures 6A and 6B) to the die pads (5) of the package substrate by solder joints extending through the solder mask defined openings and the first row of non-solder mask defined opening in the solder mask layer (Figures 6A and 6B).

Thus, Kawamura is shown to teach all the limitations of claim 17 with the exception of conductive post connects extending from bond pads, the conductive post connects having solder at ends of the conductive post connects, the conductive post connects coupled to the die pads of the package substrate by solder joints extending through the solder mask defined openings and the at least one non-solder mask defined opening in the solder mask layer

Pendse shows that a conductive post with a solder ball at the end is an equivalent structure known in the art (the embodiments of Figures 7c and 7d being interchangeable with the embodiment of Figure 7f; column 12, lines 31-53 and column 13, lines 1-15).  Therefore, because these two interconnections were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a solder connection for a conductive post/pillar with a solder ball on the end thereof.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Regarding claim 21, Kawamura in view of Pendse teaches the first row of non-solder mask defined openings (Kawamura : Figure 6B for which the NSMD of Figure 9 may be substituted: paragraph 61) further comprises an opening in the solder mask layer with sidewalls that are spaced from sidewalls of a corresponding die pad, the solder mask layer having sidewalls that intersect with the die mount surface of the package substrate at an acute angle (Kawamura: Figure 9; paragraph 62).

Regarding claim 22, Kawamura in view of Pendse teaches a plurality of solder balls on a board side surface of the package substrate opposite the die mount surface (Kawamura teaches that mounting board 91 has first surface 91a and second surface 91b opposite to 91a – paragraph 23, and that NAND memories 92a and 92b are mounted on surface 91a and two NAND memories 92c and 92d are mounted on the second surface 91b.  Figures 1(a), (b), and (c).  Paragraph 3 states memories are bonded to the board by solder bumps.  Thus, it would be obvious to one of ordinary skill in the art that the rear surface 91b, on which memories 92c and 92d are mounted, includes solder bumps by which the memories are electrically and physically connected.)  

Regarding claim 23, Kawamura in view of Pendse teaches an encapsulation mold compound (Pendse: 324) covering the semiconductor device die and at least a portion of the die mount surface of the package substrate (Pendse: Figures 14-15).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817